Citation Nr: 1608804	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  12-33 492A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board of Veterans' Appeals (Board) March 2011 decision awarding an effective date of May 22, 2006, for the total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The moving party in this case is a veteran who served on active duty from October 1972 to October 1976. 

The moving party asserts that the Board's March 2011 decision awarding an effective date of May 22, 2006, and no earlier, for the award of a TDIU was clearly and unmistakably erroneous.  

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The moving party has not identified any specific error in the March 2011 Board decision awarding an effective date of May 22, 2006, for the TDIU.


CONCLUSION OF LAW

The moving party has not alleged a valid claim of CUE in the March 2011 Board decision.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1400-20 .1407 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, VA has a general duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  This duty, however, does not apply to claims of CUE in a prior final Board decision.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc). 

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  A CUE motion is not an appeal and, with certain exceptions, is not subject to the provisions of 38 C.F.R. Parts 19 and 20, which relate to the processing and disposition of appeals.  38 C.F.R. § 20.1402.  Neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b), nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411(a) and (b). 

A motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b); see Simmons v. Principi, 17 Vet. App. 104, 114 (2003). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(b) and (c); see Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

In this case, the moving party argues that the Board overlooked statements by herself, her husband and her son, which, tended to show she was unemployable long before the 2006 effective date assigned.  She contends that this evidence, along with her Social Security income records, should have been more heavily weighed, and an effective date of December 31, 1991, assigned by resolving reasonable doubt in her favor.  See November 2012 CUE claim.

While the Board in March 2011 clearly found that evidence existed of unemployment as far back as 1984, the Board found that the first evidence of unemployability was found in the May 22, 2006, statement from K.C.L., PhD.  The Board took into account the lay statements of record showing the Veteran's unemployment, yet noted the first time a medical professional indicated she was unemployable was the time of the May 22, 2006, statement.  Moreover, the moving party has not identified any error that would constitute CUE in the March 2011 Board decision.  Rather, her motion is based on disagreement with the way the Board weighed the evidence of record.  Again, a disagreement as to how the facts were weighed or evaluated is not a valid CUE claim.  38 C.F.R. § 20.1403(d).  Accordingly, the Board finds that the moving party has not identified a valid claim of CUE.  


ORDER

The motion to revise or reverse the March 2011 Board decision awarding an effective date of May 22, 2006, and no earlier, for TDIU on the basis of CUE is dismissed.



                       ____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



